Citation Nr: 0432444	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  00-22 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
lumbar laminectomy with degenerative disc disease, assigned a 
20 percent rating prior to April 17, 2002 and evaluated as 40 
percent disabling thereafter.

2.  Entitlement to an increased evaluation for degenerative 
joint disease, cervical spine, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
joint disease, left shoulder, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased evaluation for osteoarthritic 
changes, right shoulder, currently evaluated as 20 percent 
disabling.

5.  Entitlement to an increased evaluation for degenerative 
joint disease, right knee with instability, currently 
evaluated as 10 percent disabling for limitation of motion 
and 10 percent disabling for instability.

6.  Entitlement to an increased evaluation for degenerative 
joint disease, left knee with instability, currently 
evaluated as 10 percent disabling for limitation of motion 
and 10 percent disabling for instability.

7.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

8.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from July 1960 to July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The issues of entitlement to an increased disability 
evaluation for status post lumbar laminectomy with 
degenerative disc disease, assigned a 20 percent evaluation 
prior to April 17, 2002 and currently evaluated as 40 percent 
disabling; degenerative joint disease, cervical spine, 
currently evaluated as 20 percent disabling; degenerative 
joint disease, left shoulder, currently evaluated as 20 
percent disabling; osteoarthritic changes, right shoulder, 
currently evaluated as 20 percent disabling; degenerative 
joint disease, right knee with instability, currently 
evaluated as 10 percent disabling for limitation of motion 
and 10 percent disabling for instability degenerative joint 
disease, left knee with instability, currently evaluated as 
10 percent disabling for limitation of motion and 10 percent 
disabling for instability; and a compensable evaluation for 
bilateral hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Evidence received since the February 1989 rating decision 
is new, bears directly and substantially on the matter at 
issue, and is so significant that it must be considered with 
all the evidence of record in order to fairly adjudicate the 
claim.


CONCLUSION OF LAW

New and material evidence has been received since the 
February 1989 rating decision denying service connection for 
a stomach disorder and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed December 1999 rating decision, an 
October 2000 statement of the case (SOC), and a supplemental 
statements of the case (SSOC) dated in July 2002, notice 
thereof in August, and March 2004 that discussed the 
pertinent evidence, and the laws and regulations related to 
the claims on appeal.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claims.  

In addition, in an April 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims of 
service connection, and offered to assist him in obtaining 
any relevant evidence.  This letter gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  The veteran was also informed of what 
he could do to help with her claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.  The 
veteran was told that he must submit evidence showing that 
his service-connected disability warranted a higher rating.

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, 
personnel records, VA outpatient treatment and examination 
reports, and any federal government agency records that were 
identified.  He was also told to complete VA Form 21-4142, 
Authorization for Release of Information, if he wanted VA to 
obtain any additional private medical records in support of 
her claims.  The veteran was further informed that he could 
submit any additional information or evidence to VA, 
preferably within 30 days.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in April 2002 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in May 1999.  Thereafter, 
the RO issued a rating decision in December 1999.  In April 
2002, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate his claim 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in April 2002 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was mailed to the appellant in July 2002, and notice thereof 
August 2002, and again in March 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, VA examination reports, and surgical 
reports.  The veteran has not identified any additional 
evidence pertinent to his claim, not already of record, and 
there are no additional records to obtain.  Additionally, VA 
has also scheduled the veteran for VA examinations.  
Moreover, as noted above, the veteran has been informed of 
the type of evidence necessary to substantiate his claim, as 
well as the respective responsibilities of himself and VA as 
it pertains to his claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

Laws/Regulations

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  According to VA regulation, "new and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and material," 
the credibility of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c) (2002)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim was received in May 1999, the amended 
regulations are not for application.

Analysis

The veteran originally submitted a claim for service 
connection for a stomach disorder in April 1988.  The 
evidence of record included the veteran's service medical 
records and the veteran submitted for a September 1988 
examination.  

Service medical records revealed complaints of stomach 
problems and pain in October 1983.  The Over-40 Physical 
undergone in August 1987 did not record any complaints of 
stomach problems.  An August 1970 notation of a 2-week 
history of aching upper abdomen (mid-line) pain with 
occasional cramping, unrelated to meals.  There was no 
associated vomiting, diarrhea or fever.  An October 1983 
radiographic report of the upper GI revealed the presence of 
gastroesophageal reflux and tertiary contractions.  There was 
no hiatal hernia demonstrated and there were no intrinsic, 
extrinsic masses, or ulcer disease.  The duodenum and 
duodenal bulb failed to demonstrate any scarring or any ulcer 
disease.  The visualized portions of the small bowel failed 
to demonstrate any evidence of inflammatory disease.  On his 
April 1988 retirement examination report the veteran checked 
off that he had stomach problems.  He explained that he had 
had a lot of stomach pain since 1982, and that he could not 
take most medication without pain.    

Following his application for service connection, the veteran 
submitted for an October 1988 VA examination.  The examiner 
recorded that in the early 1980's the veteran developed 
dyspepsia and because of that underwent an upper GI.  The 
Upper GI at that time did not show any evidence of ulcer 
disease.  He reported similar symptoms to those that he had 
in service in that spicy foods and aspirin tend to bring on 
dyspepsia.  If he avoided these foods and medications, he did 
not have any significant problems.  The veteran had never had 
hematemesis and his weight had been stable.  The examiner 
concluded that as to the veteran's gastrointestinal/stomach 
condition there was insufficient clinical evidence at present 
to warrant a diagnosis of any acute or chronic disorder or 
residuals thereof.  

A February 1989 rating decision denied service connection for 
a stomach condition because it was not found on the last 
examination.  In May 1999, the veteran submitted a claim for 
increased disability ratings for his service-connected 
conditions and to reopen his claim of entitlement to service 
connection for stomach problems.  

The veteran presented VA treatment records revealing chronic 
indigestion and heartburn in January 1993.  His 
symptomatology included chronic burping, nauseas and upset.  
There was no actual vomiting or diarrhea.  Objective findings 
were clear respiratory; regular cardiac; abdomen was soft 
with no masses or organomegaly and bowel sounds were normal 
active.  The impression was probable hyperacidity with reflux 
esophagitis.  

The veteran also presented private treatment records form 
Kaiser Permanente.  Outpatient records revealed complaints of 
abdominal pain, which was relieved with flatulence or a bowel 
movement in November 1999 and May 2000.  A September 1997 
report from the Department of Gastroenterology revealed a 
preoperative diagnosis of left-sided abdominal pain and 
postoperative diagnosis of internal hemorrhoid.  Prior to his 
surgery the veteran had presented with complaints of 
abdominal cramping and discomfort and a tendency to loose 
stools.  In April 1997 the veteran underwent a double 
contrast barium enema due to persistent lower abdominal pain.  
The examiner's impression was diverticulosis.  X-ray findings 
were minimal osteophytic spurring inferior right lateral 
corner L3; the study was otherwise unremarkable.  The bowel 
gas pattern was unremarkable and no suspect soft tissue 
masses or abdominal calcifications were identified.  

The veteran also submitted for an August 1999 VA examination.  
Examination of the abdomen revealed good bowel sounds.  His 
abdomen was soft, nontender and not distended.  He had no 
hepatosplenomegaly, rebound, guarding or rigidity.  

A December 1999 rating decision held that new and material 
evidence had not been submitted because the treatment records 
from Kaiser Permanente did not show a causal link between the 
veteran's stomach condition and his period of service.  The 
veteran presented a timely notice of disagreement and 
perfected his appeal in October 2000.

The Board finds that the Kaiser Permanente records are new 
and material.  Specifically, they provide evidence of a 
possible chronic disorder.  These records are new, bear 
directly on the matter at issue, and are so significant that 
they require consideration with all the evidence of record in 
order to fairly adjudicate the veteran's appeal.  38 C.F.R.  
§ 3.156(a).  Because there is new and material evidence, the 
claim is reopened.  38 U.S.C.A. § 5108.

Although the Board has reopened the appellant's claim for 
service connection for a stomach disorder, it is undertaking 
additional development on the issue pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2003).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903. 38 C.F.R. § 20.903 
(2003).  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing the issue.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a stomach disorder is reopened.  
To that extent, the appeal is granted.


REMAND

Under the VCAA, the VA has a duty to secure an examination or 
opinion if the evidence of record contains competent evidence 
that the claimant has a current disability; and indicates 
that the disability may be associated with service, but does 
not contain sufficient medical evidence to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  The Board notes that the 
most recent examination was performed in April 2002; however, 
the claims folder was not available for review.  In light of 
the foregoing, the Board finds that a remand is necessary in 
order to schedule the veteran for additional VA medical 
examinations.  

As to the veteran's orthopedic claims, the issues of 
entitlement to an increased disability evaluation for status 
post lumbar laminectomy with degenerative disc disease; 
degenerative joint disease, cervical spine; degenerative 
joint disease, left shoulder; osteoarthritic changes, right 
shoulder; degenerative joint disease, right knee with 
instability; and degenerative joint disease, left knee with 
instability, the examinations should also include adequate 
findings to evaluate the veteran's disabilities under the 
criteria set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2003) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).   
The Board notes that the United States Court of Appeals for 
Veterans' Claims (Court) held in DeLuca v. Brown, 8 Vet. App. 
202 (1995), that the provisions of the Rating Schedule do not 
subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  In addition, the Court stressed that, because 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, it is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
See 38 C.F.R.    §§ 4.40, 4.45. 

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
held that, with any form of arthritis, the provisions of 
38 C.F.R. § 4.59, as they pertain to painful motion, must 
also be specifically addressed by the examiner.  Therefore, 
the examinations and the readjudication requested on REMAND 
should include consideration of all the factors set forth in 
38 C.F.R. §§ 4.40, 4.45 and 4.59.

As to the veteran's claim for service connection for a 
stomach disorder,  the Board notes that the August 1999 and 
April 2002 VA examinations did not specifically address 
whether it is as likely as not that the veteran's current 
stomach disorder is related to his period of service.  
Because the issue of whether the veteran's stomach disorder 
was aggravated by service is unclear from the record, the 
Board finds that there is a duty to provide the veteran with 
an examination that includes an opinion addressing the 
contended causal relationship.  38 C.F.R. § 3.159(c)(4)(C).  

Finally, the Board finds that the RO should inquire as to any 
recent VA or private treatment records and under the VCAA, 
the VA should make reasonable efforts to secure these 
records.  38 U.S.C.A. § 5103A(a).  

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should request all of the 
veteran's available current treatment 
records for his status post lumbar 
laminectomy with degenerative disc 
disease; degenerative joint disease, 
cervical spine; degenerative joint 
disease, left shoulder; osteoarthritic 
changes, right shoulder; degenerative 
joint disease, right knee with 
instability; degenerative joint disease, 
left knee with instability; hearing loss 
and stomach disorder.

3.  The RO should schedule the veteran 
for the appropriate orthopedic 
examination.  All indicated tests should 
be accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings, and should describe in 
detail the presence or absence and the 
extent of any functional loss and 
instability.  The examiner should assess 
the veteran's limitations of flexion and 
extension.  Consideration should be given 
to any loss due to reduced or excessive 
excursion, or due to decreased strength, 
speed, or endurance, as well as any 
functional loss due to the absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  In 
particular, the examiner should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.  The examiner's inquiry 
in this regard should not be limited to 
muscles or nerves, but should include all 
structures pertinent to movement of the 
low back, cervical spine, left shoulder, 
right shoulder, right knee, and left 
knee.  It is important for the examiner's 
report to include a description of the 
above factors that pertain to functional 
loss due to his residuals from status 
post lumbar laminectomy with degenerative 
disc disease; degenerative joint disease, 
cervical spine; degenerative joint 
disease, left shoulder; osteoarthritic 
changes, right shoulder; degenerative 
joint disease, right knee with 
instability; and degenerative joint 
disease, left knee with instability 
disabilities that develop on use.  In 
addition, the examiner should express an 
opinion as to whether pain or other 
manifestations occurring during flare-ups 
or with repeated use could significantly 
limit functional ability of the affected 
parts.  The examiner should portray the 
degree of any additional range of motion 
loss due to pain on use or during flare-
ups.  All opinions expressed should be 
supported by reference to pertinent 
evidence.

4.  The RO should also schedule the 
veteran for an audiological examination.  
All indicated tests should be 
accomplished.  

5.  The RO should then schedule the 
veteran for a gastrointestinal 
examination.  All indicated tests should 
be accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examiner's report should fully set forth 
all current complaints and the extent of 
any symptomatology associated with the 
veteran's current stomach disorder.  The 
examiner should express an opinion as to 
whether it as likely as not the veteran's 
stomach disorder had its onset, is 
related to service or was aggravated by 
service.  

6.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



